DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 105376182 as supported by the machine translation provided) in view of Sanderford et al (US 20120041696).
	As per claim 1, Wang teaches a utility meter connected to a power grid and to a customer premises (see Fig. 1 user smart meter 4 connected to the grid and user facilities/houses; also, see page 5 par. 16 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3.”), the utility meter comprising:
	a sensor configured to detect an electrical characteristic of electricity usage of the power grid by the customer premises (see page 5 par. 16 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3.”, smart meters measure electricity which indicate that an electrical characteristic is measured);
	
	a radio configured to transmit the raw consumption data output (see page 9 par. 4 “Timer is set in zigbee ad-hoc network and realizes intelligent electric meter batch (-type) from trend concentrator transmission real-time radio transfer of data, tables”; also, see page 5 pars. 15-16 “Mist computing unit 3, by each comprise quantity not wait concentrator mist unit form, community user 4 information collected is uploaded
multi controller systems 2 by mist computing unit 3. Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3”, the remote processing system includes fog/mist devices 3 and/or cloud devices 2 and 1. ),
	wherein the remote processing system comprises:
	a fog processing system comprising one or more fog devices associated with a geographic region of the utility meter (see Fig. 1 one or more fog devices 3 in different regions), the fog processing system configured to perform data processing on the raw consumption data and on regional raw consumption data received from a first set of endpoints inside the geographic region (see page 2 par. 10 “described managing power network resources and distribution method comprise: concentrator/fog device data processing…”; also, see page 4 par. 7 and par. 9 “Concentrator mist unit: concentrator mutually cooperates and builds mist unit system structure and carry out Mass storage, communication and control, configuration, to measure and electric supply meter that management mist unit lower floor is connected” and “the mist unit of concentrator composition directly
processes data, has processed and has directly been issued to electric supply meter and performs corresponding actions afterwards).The present invention is Real-Time Monitoring user power utilization information not only, also can realize intelligent specific user's power-off prompting and community intelligent power-off in batches, thus ensure that the efficient of Resource Distribute and management in intelligent grid”; also, see page 4 last paragraph; also, see page 6 steps S202-S204 involve data processing/analysis of the collected data from the first set of endpoints/meters inside respective regions; also, see page 6 flow process steps 1-7), wherein the first set of endpoints comprises the utility meter (see Fig. 1 each fog device is in charge of a number of endpoint devices or smart meters in a region or first set of endpoints).
	While Wang teaches that the data transmitted is in bits and wireless transmission is used which indicates that bits information are sent, which suggest that some kind of conversion occurred. However, Wang does not explicitly teach the meter comprising an analog-to-digital (A/D) converter configured to convert the electrical characteristic to raw consumption data describing the electricity usage by the customer premises (the raw data has been interpreted as digital data or simply as any data related to the electrical characteristic measured since the disclosure does not define the term “raw’). 
	However, Sanderford teaches an electrical meter comprising an analog-to-digital (A/D) converter configured to convert the electrical characteristic to raw consumption data describing the electricity usage by the customer premises (the raw data has been interpreted as digital data or simply as any data related to the electrical characteristic measured since the instant invention disclosure states that the A/D converter outputs raw consumption data in 0003; see Sanderford Fig. 1 Meter 10 connected to a grid 12 and a load 14; also, see [0049] “the electric meter 10 is positioned between a line connection 12 and a load connection 14 as is typical. The electricity meter includes a current sensor 16 that senses the current being drawn by the load from the line connection. As illustrated in FIG. 1, the current sensor 16 can be one of two different types of current sensors”; see Fig. 4 A/D/ converter and see [0050] “the current sensor 16 feeds the sensed current through an amplifier 18 and into an analog-to-digital converter 20”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang’s invention to include an analog-to-digital (A/D) converter configured to convert the electrical characteristic to raw consumption data describing the electricity usage by the customer premises as taught by Sanderford in order to convert the data to digital data iso that can be read and processed by a computer/microcontroller (see [0102]). 
  	As per claim 2, Wang- Sanderford teaches the utility meter of claim 1, Wang further teaches wherein the remote processing system further comprises a cloud processing system comprising one or more cloud devices (see Fig. cloud devices 1 and cloud devices 2), the cloud processing system configured to perform centralized data processing on the raw consumption data and on various raw consumption data from the first set of endpoints inside the geographic region and from other endpoints outside the geographic region (see Fig. 1 data from each user/meter 4 is uploaded and processed in the cloud computers 1; also, see page 3 pars. 10-13 and “Multi-controller analyzes the total number of degrees of each community electricity consumption of whole city total electricity consumption number of degrees and the administration of each controller respectively, when electricity consumption total number of degrees in whole city will impact Time Controller according to the total number of degrees ranking results of each community electricity consumption to electric power system, issue stream and show power supply unit, trigger power supply unit de-energizing actions and perform; …Cloud platform, specifically refers to Openstack, by northbound interface and multi controller systems interactive information; also, see page 6 S202-S209 “S205: multi-controller is in charge of local cell, the mutual collaborative work of multi-controller realizes urban whole power monitoring, and multi-controller collects data; S206: the data upload cloud platform that multi-controller will be collected;
S207: cloud platform calculates the real-time electricity consumption number of  degrees to the data that multi-controller is uploaded; S208: result of calculation is fed back to multi-controller by cloud platform; S209: when real-time electricity consumption number of degrees sum long-time higher (particularly big city electricity consumption in summer), multi controller systems segmentation issues stream table, and piecemeal has a power failure to community user, thus realizes the stable of whole power supply system”; also, see page 8 claim 1 “To the control of the particular user electricity consumption number of degrees, when the user power utilization number of degrees are more than 250 degree, in conjunction with the enforcement of step price, power-off warning is carried out to user; In the summer large to city need for electricity amount, controller is in conjunction with cloud platform calculation plot user power utilization, and burst carries out power supply to each community and disconnects, and what maintain whole city uses electrical equalization and electricity consumption overall control”).
  	As per claim 3, Wang- Sanderford teaches the utility meter of claim 1, Wang further teaches wherein the radio transmits the raw consumption data as a data stream comprising a series of numerical values (see page 3 Wang teaches the meter uses Zigbee and MANET wireless communication; any data transmitted wireless is sent in data stream/packets; see page 9 pars. 3-7 “Each community each user's intelligent electric meter composition zigbee ad-hoc network… Timer is set in zigbee ad-hoc network and realizes intelligent electric meter batch (-type) from trend concentrator transmission real-time radio transfer of data, tables of data comprises identifier, the ammeter number of degrees, deadline, and it is which floor which user of a few unit in which community, deadline are for collecting this data time that identifier identifies these data… Concentrator extracts the identifier in zigbee tables of data and the corresponding ammeter number of degrees and filters out the user that the real-time electricity consumption number of degrees are greater than 250 degree, wirelessly passes down order to user's intelligent
electric meter in identifier, carries out power-off warning; Front 32 location identifiers in tables of data, 33 to 48 store the electricity consumption number of degrees, concentrator reads front 32 and 33 of each tables of data successively to 48 bit data, put into data cached table successively, obtain user and the corresponding electricity consumption number of degrees of user, one_to_one corresponding, the user power utilization number of degrees are carried out size compare with 250 degree by concentrator one by one”; ), each numerical value in the series representing a respective value of the electrical characteristic at a corresponding time (see page 3 par. 4 and page 9 par. 7 “…Front 32 location identifiers in tables of data, 33 to 48 store the electricity consumption number of degrees, concentrator reads front 32 and 33 of each tables of data successively to 48 bit data, put into data cached table successively, obtain user and the corresponding electricity consumption number of degrees of user, one_to_one corresponding, the user power utilization number of degrees are carried out size compare with 250 degree by concentrator one by one”; also, see page 6 pars. 13-14).
  	As per claim 4, Wang- Sanderford teaches the utility meter of claim 3, Wang further teaches wherein the radio transmits the raw consumption data as a real-time data stream (see page 6 pars. 13-16 “Specific implementation flow process:
1: each community each user intelligent electric meter composition zigbee ad-hoc network is communicated by wireless with each community concentrator;
Arrange timer in 2:zigbee ad-hoc network and realize intelligent electric meter batch (-type) from trend concentrator transmitting real-time
data, tables of data comprises identifier, the ammeter number of degrees, deadline (it is which floor which user of a few unit in which community, deadline are for collecting this data time that identifier identifies these data…. concentrator extracts the identifier in zigbee tables of data and the corresponding ammeter number of degrees and filters out the user that the real-time electricity consumption number of degrees are greater than 250 degree…”; also, see page 4 par. 9 “The present invention is Real-Time Monitoring user power utilization information”).
	As per claim 6, Wang teaches a system (see Fig. 1 system also, see page 5 par. 1) comprising:
	a utility meter connected to a resource and to a customer premises (see Fig. 1 user smart meter 4 connected to the grid and user facilities/houses; also, see page 5 par. 16 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3.”), the utility meter comprising:
	a sensor configured to detect a characteristic of usage of the resource by the customer premises (see page 5 par. 16 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3.”, smart meters measure electricity which indicate that an electrical characteristic is measured);
	
	a radio configured to transmit the raw consumption data (see page 9 par. 4 “Timer is set in zigbee ad-hoc network and realizes intelligent electric meter batch (-type) from trend concentrator transmission real-time radio transfer of data, tables”; also, see page 5 pars. 15-16 “Mist computing unit 3, by each comprise quantity not wait concentrator mist unit form, community user 4 information collected is uploaded
multi controller systems 2 by mist computing unit 3. Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3”, the remote processing system includes fog/mist devices 3 and/or cloud devices 2 and 1);
	a remote processing system configured to receive the raw consumption data from the utility meter (see Fig. 1 the remote processing system includes fog/mist devices 3 and/or cloud devices 2 and 1), the remote processing system comprising:
	a fog processing system comprising one or more fog devices associated with a geographic region of the utility meter (see Fig. 1 one or more fog devices 3 in different regions), the fog processing system configured to perform data processing on the raw consumption data and on regional raw consumption data received from a first set of endpoints inside the geographic region (see page 2 par. 10 “described managing power network resources and distribution method comprise: concentrator/fog device data processing…”; also, see page 4 par. 7 and par. 9 “Concentrator mist unit: concentrator mutually cooperates and builds mist unit system structure and carry out Mass storage, communication and control, configuration, to measure and electric supply meter that management mist unit lower floor is connected” and “the mist unit of concentrator composition directly
processes data, has processed and has directly been issued to electric supply meter and performs corresponding actions afterwards).The present invention is Real-Time Monitoring user power utilization information not only, also can realize intelligent specific user's power-off prompting and community intelligent power-off in batches, thus ensure that the efficient of Resource Distribute and management in intelligent grid”; also, see page 4 last paragraph; also, see page 6 steps S202-S204 involve data processing/analysis of the collected data from the first set of endpoints/meters inside respective regions; also, see page 6 flow process steps 1-7), wherein the first set of endpoints comprises the utility meter (see Fig. 1 each fog device is in charge of a number of endpoint devices or smart meters in a region or first set of endpoints); and 
	a cloud processing system comprising one or more cloud devices (see Fig. cloud devices 1 and cloud devices 2), the cloud processing system configured to perform centralized data processing on the raw consumption data and on various raw consumption data from the first set of endpoints inside the geographic region and from other endpoints outside the geographic region (see Fig. 1 data from each user/meter 4 is uploaded and processed in the cloud computers 1; also, see page 3 pars. 10-13 and “Multi-controller analyzes the total number of degrees of each community electricity consumption of whole city total electricity consumption number of degrees and the administration of each controller respectively, when electricity consumption total number of degrees in whole city will impact Time Controller according to the total number of degrees ranking results of each community electricity consumption to electric power system, issue stream and show power supply unit, trigger power supply unit de-energizing actions and perform; …Cloud platform, specifically refers to Openstack, by northbound interface and multi controller systems interactive information; also, see page 6 S202-S209 “S205: multi-controller is in charge of local cell, the mutual collaborative work of multi-controller realizes urban whole power monitoring, and multi-controller collects data; S206: the data upload cloud platform that multi-controller will be collected;
S207: cloud platform calculates the real-time electricity consumption number of  degrees to the data that multi-controller is uploaded; S208: result of calculation is fed back to multi-controller by cloud platform; S209: when real-time electricity consumption number of degrees sum long-time higher (particularly big city electricity consumption in summer), multi controller systems segmentation issues stream table, and piecemeal has a power failure to community user, thus realizes the stable of whole power supply system”; also, see page 8 claim 1 “To the control of the particular user electricity consumption number of degrees, when the user power utilization number of degrees are more than 250 degree, in conjunction with the enforcement of step price, power-off warning is carried out to user; In the summer large to city need for electricity amount, controller is in conjunction with cloud platform calculation plot user power utilization, and burst carries out power supply to each community and disconnects, and what maintain whole city uses electrical equalization and electricity consumption overall control”).
	While Wang teaches that the data transmitted is in bits and wireless transmission is used which indicates that bits information are sent, which suggest that some kind of conversion occurred. However, Wang does not explicitly teach the meter comprising 
a converter configured to convert the characteristic to raw consumption data describing the usage by the customer premises (the raw data has been interpreted as digital data converted by an A/D converter or simply as any data related to the electrical characteristic measured since the disclosure does not define the term “raw’). 
	However, Sanderford teaches an electrical meter comprising an analog-to-digital (A/D) converter configured to convert the electrical characteristic to raw consumption data describing the electricity usage by the customer premises (the raw data has been interpreted as digital data or simply as any data related to the electrical characteristic measured since the instant invention disclosure states that the A/D converter outputs raw consumption data in 0003; see Sanderford Fig. 1 Meter 10 connected to a grid 12 and a load 14; also, see [0049] “the electric meter 10 is positioned between a line connection 12 and a load connection 14 as is typical. The electricity meter includes a current sensor 16 that senses the current being drawn by the load from the line connection. As illustrated in FIG. 1, the current sensor 16 can be one of two different types of current sensors”; see Fig. 4 A/D/ converter and see [0050] “the current sensor 16 feeds the sensed current through an amplifier 18 and into an analog-to-digital converter 20”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang’s invention to include an analog-to-digital (A/D) converter configured to convert the electrical characteristic to raw consumption data describing the electricity usage by the customer premises as taught by Sanderford in order to convert the data to digital data iso that can be read and processed by a computer/microcontroller (see [0102]). 
	As per claim 7, Wang-Sanderford teaches the system of claim 6, Sanderford further teaches wherein the converter is an analog-to-digital (A/D) converter (see Fig. 4 A/D/ converter and see [0050] “the current sensor 16 feeds the sensed current through an amplifier 18 and into an analog-to-digital converter 20”), and
	Wang teaches wherein the raw consumption data transmitted by the radio is a real-time data stream of numerical values output by the A/D converter (see Wang page 3 Wang teaches the meter uses Zigbee and MANET wireless communication; any data transmitted wireless is sent in data stream/packets; see page 9 pars. 3-7 “Each community each user's intelligent electric meter composition zigbee ad-hoc network… Timer is set in zigbee ad-hoc network and realizes intelligent electric meter batch (-type) from trend concentrator transmission real-time radio transfer of data, tables of data comprises identifier, the ammeter number of degrees, deadline, and it is which floor which user of a few unit in which community, deadline are for collecting this data time that identifier identifies these data… Concentrator extracts the identifier in zigbee tables of data and the corresponding ammeter number of degrees and filters out the user that the real-time electricity consumption number of degrees are greater than 250 degree, wirelessly passes down order to user's intelligent electric meter in identifier, carries out power-off warning; Front 32 location identifiers in tables of data, 33 to 48 store the electricity consumption number of degrees, concentrator reads front 32 and 33 of each tables of data successively to 48 bit data, put into data cached table successively, obtain user and the corresponding electricity consumption number of degrees of user, one_to_one corresponding, the user power utilization number of degrees are carried out size compare with 250 degree by concentrator one by one”; see page 3 par. 4 and page 9 par. 7 “…Front 32 location identifiers in tables of data, 33 to 48 store the electricity consumption number of degrees, concentrator reads front 32 and 33 of each tables of data successively to 48 bit data, put into data cached table successively, obtain user and the corresponding electricity consumption number of degrees of user, one_to_one corresponding, the user power utilization number of degrees are carried out size compare with 250 degree by concentrator one by one”; also, see page 6 pars. 13-14). Thus, the combination of Wang-Sanderford’s teaches converting the data to raw data (A/D converted data) by Sanderford and transmitting the converted data in streams by Wang.   
  	As per claim 8, Wang-Sanderford teaches the system of claim 7, Wang further teaches wherein the fog processing system performs real-time processing on the raw consumption data (see page 6 pars. 13-16 “Specific implementation flow process:
1: each community each user intelligent electric meter composition zigbee ad-hoc network is communicated by wireless with each community concentrator;
Arrange timer in 2:zigbee ad-hoc network and realize intelligent electric meter batch (-type) from trend concentrator transmitting real-time
data, tables of data comprises identifier, the ammeter number of degrees, deadline (it is which floor which user of a few unit in which community, deadline are for collecting this data time that identifier identifies these data…. Concentrator/fog extracts the identifier in zigbee tables of data and the corresponding ammeter number of degrees and filters out the user that the real-time electricity consumption number of degrees are greater than 250 degree…”; also, see page 4 par. 9 “The present invention is Real-Time Monitoring user power utilization information”, monitoring is performed by Fog devices).
  	As per claim 9, Wang-Sanderford teaches the system of claim 6, further comprising: Wang further teaches a second utility meter (see Fig. 1 the plurality of users 4 are smart meters, see page 5 par. 15 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization Data”);
	wherein the remote processing system further comprises a second fog processing system associated with a second geographic region of the second utility meter (see Fig. 1 a second set of fog devices 3 associated to different sets of intelligent meters 4), the second fog processing system configured to perform data processing on second raw consumption data received from the second utility meter and on second regional consumption data received from a second set of endpoints inside a second geographic region (see Fig. 1 each fog device process data from each meter associated to it in each region), wherein the second set of endpoints comprises the second utility meter (see Fig. 1 there is a second sets of endpoints/meters associated to as second fog, any of those meters in the second set included a second meter).
  	As per claim 10, Wang-Sanderford teaches the system of claim 9,
	wherein the fog processing system is configured to make decisions for the first set of endpoints in the geographic region (see Fig. 1), and
	wherein the second fog processing system is configured to make decisions for the second set of endpoints in the second geographic region (see Fig. 1 the system of Wang teaches that the fog-cloud system provides services such as mass storage, management, decision making, analysis, data processing performed at the fog-cloud computer devices, see page 2 par. 10 “described managing power network resources and distribution method comprise: concentrator/fog device data processing…”; also, see page 4 par. 7 and par. 9 “Concentrator mist unit: concentrator mutually cooperates and builds mist unit system structure and carry out Mass storage, communication and control, configuration, to measure and electric supply meter that management mist unit lower floor is connected” and “the mist unit of concentrator composition directly processes data, has processed and has directly been issued to electric supply meter and performs corresponding actions afterwards).The present invention is Real-Time Monitoring user power utilization information not only, also can realize intelligent specific user's power-off prompting and community intelligent power-off in batches, thus ensure that the efficient of Resource Distribute and management in intelligent grid”; also, see page 4 last paragraph; also, see page 6 steps S202-S204 involve data processing/analysis of the collected data from the first set of endpoints/meters inside respective regions; also, see page 6 flow process steps 1-7; also, see page 9 par. 12 “analyzes the total number of degrees of each community electricity consumption of whole city total electricity consumption number of degrees and the administration of each controller respectively”, thus, first and second fog systems are configured to make decisions for the first set of endpoints in the geographic region and second the second set of endpoints in the second geographic region, respectively. This is an implicit feature of fog-cloud systems).	
  	As per claim 11, Wang-Sanderford teaches the system of claim 6, Wang further teaches wherein the fog processing system is configured to compute intervals of load profile data based on the raw consumption data (see page 5 step S204 “S204: as the mist computing unit of edge device data are gathered simultaneously and upload, reduce the impact of bandwidth restriction on communication quality to a certain extent”, data gathered simultaneously represents data aggregation which represents data averaged in intervals as it is known in this art; also, see page 10 “par. 3 “meter, and for gathering each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit”, thus, load profile is computed).
	Sanderford also teaches to compute intervals of load profile data based on the raw consumption data (see [0118] “The computing device 100 communicates over a network 110 with a processor at a large data aggregator or utility, as illustrated by reference numeral 112; also, see [0119] “The processing means 28 of the electric meter 10 communicates load signature profiles from the processing means 28 back to the processor 112”; also, see [0152] “The instant disclosure includes the processing necessary to calculate kilowatt hours, peak demand, kVAR, and when that power is utilized”). 
  	As per claim 12, Wang-Sanderford teaches the system of claim 11, Wang does not explicitly teach wherein the fog processing system is configured to compute time of use data based on the intervals of load profile data (in the broadest reasonable interpretation TOU refers to when electrical energy consumption occurs, annual electricity consumption, peak consumption, average consumption, and distribution of peak hours of energy consumption as suggested in 0034). 
 	However, Sanderford further teaches the system is configured to compute time of use data based on the intervals of load profile data (see [0151-0152] “Billing & Tou [0152] The instant disclosure includes the processing necessary to calculate kilowatt hours, peak demand, kVAR, and when that power is utilized. This information can be provided in 1 min, 5 min, 15 min, or hourly intervals. This information is compressed in the instant disclosure and either initiated in
transmission by the enhanced electric utility meter or it is provided upon a poll request by the utility backend”; also, see [0167] “…The ability of the system to generate these kinds of messages is based upon the ability of the system to learn time of use information as well as current energy rates”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wangs’s invention to include functions such as computing time of use data based on the intervals of load profile data to be performed in the fog processing system of Wang as taught by Sanderford in order to provide TOU data to a user for billing purposes (see [0051], [103], and [0152]).
  	As per claim 13, Wang-Sanderford teaches the system of claim 11, Wang does not explicitly teach wherein the fog processing system is configured to perform load disaggregation to determine which appliances are in use by the customer premises, based on the raw consumption data.
	However, Sanderford further teaches the system comprising a function of performing load disaggregation to determine which appliances are in use by the customer premises, based on the raw consumption data (see [0004] “Non-intrusive load monitoring is generally a process for analyzing the changes in the voltage and currents going into a house and, from these changes, deducing what appliances are used in the house as well as their individual energy consumption.
The NILM compares the energy consumption information from the home, such as recorded at an electric meter, and compares the energy consumption information to known load profiles for different types of electrical loads”; also, see [0008]; also, see [0119] “Since the processor 112 has learned a signature profile of various devices at the owner/operator location, the processor 112 can identify the type of device turned on or off during normal operations based on the stored load profile. In this manner, the processor 112 is able to "learn" and improve the prediction of the non-invasive load monitoring based upon actual data obtained through the computing device 100…”; also, see [0175]).
	 Therefore, it would have been obvious to one of ordinary s…”killed in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang’s invention to include a function of performing load disaggregation to determine which appliances are in use by the customer premises, based on the raw consumption data to be performed in the fog processing system as taught by Sanderford in order to identify loads to be controlled during a TOU event such as peak event (see [0175] “The instant disclosure can be downloaded with a list of loads which are prohibited during a peak consumption time. Since the NILM can identify what loads are in operation, the disclosure can identify which match the prohibited load table. If a match is found the disclosure can annunciate this condition to the utility, who may impose a higher use tariff, or the disclosure can send a signal (RF or PLC) to a device which controls the power flow to the prohibited device, or the meter can disconnect the "remote disconnect Switch"
this disconnects power to that home until the prohibited loads are voluntarily disabled by the homeowner or business”).
	As per claim 18, Wang teaches a method comprising:
	connecting, by a utility meter, to a power grid and connecting, by the utility meter, to a customer premises (see Fig. 1 user smart meter 4 connected to the grid and user facilities/houses; also, see page 5 par. 16 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3);
	 utilizing, by the utility meter, a sensor to determine an electrical characteristic indicating electricity usage of the power grid by the customer premises (see page 5 par. 16 “Community user 4, refers to electricity consumption user, user installation intelligent electric meter, and gather each user power utilization data, batch (-type) uploads data to the concentrator in mist computing unit 3.”, smart meters measure electricity which indicate that an electrical characteristic is measured);
	
	transmitting, by the utility meter, the see page 2 par. 10 “described managing power network resources and distribution method comprise: concentrator/fog device data processing…”; also, see page 4 par. 7 and par. 9 “Concentrator mist unit: concentrator mutually cooperates and builds mist unit system structure and carry out Mass storage, communication and control, configuration, to measure and electric supply meter that management mist unit lower floor is connected” and “the mist unit of concentrator composition directly processes data, has processed and has directly been issued to electric supply meter and performs corresponding actions afterwards).The present invention is Real-Time Monitoring user power utilization information not only, also can realize intelligent specific user's power-off prompting and community intelligent power-off in batches, thus ensure that the efficient of Resource Distribute and management in intelligent grid”; also, see page 4 last paragraph; also, see page 6 steps S202-S204 involve data processing/analysis of the collected data from the first set of endpoints/meters inside respective regions; also, see page 6 flow process steps 1-7; see Fig. 1 each fog device is in charge of a number of endpoint devices or smart meters in a region or first set of endpoints), the fog processing system comprising one or more fog devices (see Fig. 1 one or more fog devices 3 in different regions );
	transmitting, by the utility meter, the consumption data describing the electricity usage to a cloud processing system for centralized data processing of various consumption data received from the first set of endpoints inside the geographic region and a second set of endpoints outside the geographic region (see Fig. 1 data from each user/meter 4 is uploaded and processed in the cloud computers 1; also, see page 3 pars. 10-13 and “Multi-controller analyzes the total number of degrees of each community electricity consumption of whole city total electricity consumption number of degrees and the administration of each controller respectively, when electricity consumption total number of degrees in whole city will impact Time Controller according to the total number of degrees ranking results of each community electricity consumption to electric power system, issue stream and show power supply unit, trigger power supply unit de-energizing actions and perform; …Cloud platform, specifically refers to Openstack, by northbound interface and multi controller systems interactive information; also, see page 6 S202-S209 “S205: multi-controller is in charge of local cell, the mutual collaborative work of multi-controller realizes urban whole power monitoring, and multi-controller collects data; S206: the data upload cloud platform that multi-controller will be collected;
S207: cloud platform calculates the real-time electricity consumption number of  degrees to the data that multi-controller is uploaded; S208: result of calculation is fed back to multi-controller by cloud platform; S209: when real-time electricity consumption number of degrees sum long-time higher (particularly big city electricity consumption in summer), multi controller systems segmentation issues stream table, and piecemeal has a power failure to community user, thus realizes the stable of whole power supply system”; also, see page 8 claim 1 “To the control of the particular user electricity consumption number of degrees, when the user power utilization number of degrees are more than 250 degree, in conjunction with the enforcement of step price, power-off warning is carried out to user; In the summer large to city need for electricity amount, controller is in conjunction with cloud platform calculation plot user power utilization, and burst carries out power supply to each community and disconnects, and what maintain whole city uses electrical equalization and electricity consumption overall control”), the cloud processing system comprising  one or more cloud devices (see Fig. cloud devices 1 and cloud devices 2).
	While Wang teaches that the data transmitted is in bits and wireless transmission is used which indicates that bits information are sent, which suggest that some kind of conversion occurred. However, Wang does not explicitly teach the meter comprising 
a converter configured to convert the characteristic to raw consumption data describing the usage by the customer premises (the raw data has been interpreted as digital data converted by an A/D converter or simply as any data related to the electrical characteristic measured since the disclosure does not define the term “raw’). 
	However, Sanderford teaches an electrical meter comprising an analog-to-digital (A/D) converting the electrical characteristic to raw consumption data describing the electricity usage by the customer premises (the raw data has been interpreted as digital data or simply as any data related to the electrical characteristic measured since the instant invention disclosure states that the A/D converter outputs raw consumption data in 0003; see Sanderford Fig. 1 Meter 10 connected to a grid 12 and a load 14; also, see [0049] “the electric meter 10 is positioned between a line connection 12 and a load connection 14 as is typical. The electricity meter includes a current sensor 16 that senses the current being drawn by the load from the line connection. As illustrated in FIG. 1, the current sensor 16 can be one of two different types of current sensors”; see Fig. 4 A/D/ converter and see [0050] “the current sensor 16 feeds the sensed current through an amplifier 18 and into an analog-to-digital converter 20”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang’s invention to include converting, by the utility meter, the electrical characteristic to raw consumption data describing the electricity usage by the customer premises as taught by Sanderford in order to convert the data to digital data iso that can be read and processed by a computer/microcontroller (see [0102]). 
Claim(s) 5, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 105376182 as supported by the machine translation provided) in view of Sanderford et al (US 20120041696) as applied to claim 1 above, and further in view of Kagan et al (US 20200064153).
  	As per claim 5, Wang-Sanderford teaches the utility meter of claim 1, Wang further teaches wherein the utility meter is associated with one or more (the system of Wang teaches that the fog-cloud system provides services such as mass storage, management, decision making, analysis, data processing performed at the fog-cloud computer devices, see page 2 par. 10 “described managing power network resources and distribution method comprise: concentrator/fog device data processing…”; also, see page 4 par. 7 and par. 9 “Concentrator mist unit: concentrator mutually cooperates and builds mist unit system structure and carry out Mass storage, communication and control, configuration, to measure and electric supply meter that management mist unit lower floor is connected” and “the mist unit of concentrator composition directly processes data, has processed and has directly been issued to electric supply meter and performs corresponding actions afterwards).The present invention is Real-Time Monitoring user power utilization information not only, also can realize intelligent specific user's power-off prompting and community intelligent power-off in batches, thus ensure that the efficient of Resource Distribute and management in intelligent grid”; also, see page 4 last paragraph; also, see page 6 steps S202-S204 involve data processing/analysis of the collected data from the first set of endpoints/meters inside respective regions; also, see page 6 flow process steps 1-7; also, see page 9 par. 12 “analyzes the total number of degrees of each community electricity consumption of whole city total electricity consumption number of degrees and the administration of each controller respectively”).
	While  it is very well known that most of the customer using the electricity from the grid pay for its services along to have access to web services, and also cloud computing services are known as pay as you go services (monitoring, data analysis, collection, control), Wang- Sanderford does not explicitly teaches that the services are subscription services. 
	However, Kagan teaches a cloud based meter management system comprising providing subscription services by a remote processing system to be associated with a meter (see [0120] hosted data services; also, see [0129], [0135] “A single server (or cluster) provides access to the data of multiple customers, using security and API keys to segregate the data of one customer from another. Usage of the cloud server 602 may be a billed service, including upload of data, management of meters 604, 606, and retrieval of meter data…”; also, see [0175-0176] registering a meter; see [0264] “in one embodiment, billable extensions may be employed to restrict access to features based on whether the customer has paid for the feature. A Billable Extension Selection UI is provided by server 602 to be displayed on a client device to allow the user to enable or disable what features they want to pay for. The architecture of the system 600 is configured to restrict UI access and usage of billable features, so that they can only be used when enabled (and billed) for this customer”; also, see [0574-0575] “…If the customer does not pay the yearly invoice by the expiration date, the meter will automatically be disabled. After the customer's account has been set up, the number of meters a customer has enabled can be increased or decreased… Referring to FIG. 30, a flow diagram for the usage-based payment system of cloud server 602 is shown in accordance with the present disclosure… The flow diagram of FIG. 30 includes the following steps detailed below: [0576] Meters Registered 1202: Meters are registered from meter manager module, or directly from the meter itself. However, at this point, the meter is not enabled, and the user cannot access the data that has been uploaded. [0577] Customer Calls System Admin 1204: To enable access to meters, the customer contacts a system administrator, e.g., an entity that implemented the cloud system, to set up an Energy Cloud Billing Account…”; 0583-0584). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include providing subscription services by a remote processing system to be associated with a meter as taught by Kagan in order to allow a user to register and subscribe a meter for services provided by a remote processing system such as fog/manager and cloud system to o seamlessly and efficiently manage a plurality of meters or intelligent electronic devices (IEDs) disposed throughout various locations (see [0013]. also, cloud computing reduces the cost of having a super smart device performing all the services provided by the cloud system).   	
 	As per claim 16, Wang-Sanderford teaches the system of claim 6, While  it is very well known that most of the customers using the electricity from the grid pay for its services along to have access to web services, and Wand teaches fog-cloud services and fog-cloud computing services are known as pay as you go services (monitoring, data analysis, collection, control), Wang-Sanderford does not explicitly teach wherein a server adds a feature to the utility meter by configuring a service in the remote processing system to process the consumption data from the utility meter.
	However, Kagan teaches a cloud based meter management system comprising
a server adds a feature to the utility meter by configuring a service in the remote processing system to process the consumption data from the utility meter (adding and configuring a service/feature in a remote system is equivalent to subscribe and register to a service/feature in a cloud system. Thus, Kagan teaches see [0120] hosted data services; also, see Fig. 5 and 6 server 602 provides and configures services for meters or users of meters; also, see [0129], [0135] “A single server (or cluster) provides access to the data of multiple customers, using security and API keys to segregate the data of one customer from another. Usage of the cloud server 602 may be a billed service, including upload of data, management of meters 604, 606, and retrieval of meter data…”; thus, the services need to be configured to be able to use them; also, see [0175-0176] registering a meter; see [0264] “in one embodiment, billable extensions may be employed to restrict access to features based on whether the customer has paid for the feature. A Billable Extension Selection UI is provided by server 602 to be displayed on a client device to allow the user to enable or disable what features they want to pay for. The architecture of the system 600 is configured to restrict UI access and usage of billable features, so that they can only be used when enabled (and billed) for this customer”; also, see [0574-0575] “…If the customer does not pay the yearly invoice by the expiration date, the meter will automatically be disabled. After the customer's account has been set up, the number of meters a customer has enabled can be increased or decreased… Referring to FIG. 30, a flow diagram for the usage-based payment system of cloud server 602 is shown in accordance with the present disclosure… The flow diagram of FIG. 30 includes the following steps detailed below: [0576] Meters Registered 1202: Meters are registered from meter manager module, or directly from the meter itself. However, at this point, the meter is not enabled, and the user cannot access the data that has been uploaded. [0577] Customer Calls System Admin 1204: To enable access to meters, the customer contacts a system administrator, e.g., an entity that implemented the cloud system, to set up an Energy Cloud Billing Account…”; 0583-0584)
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include a server adds a feature to the utility meter by configuring a service in the remote processing system to process the consumption data from the utility meter as taught by Kagan in order to allow a user to register and subscribe a meter for services provided by a remote processing system such as fog/manager and cloud system to o seamlessly and efficiently manage a plurality of meters or intelligent electronic devices (IEDs) disposed throughout various locations (see [0013]. also, cloud computing reduces the cost of having a super smart device performing all the services provided by the cloud system). 
  	As per claim 17, Wang-Sanderford-Kagan teaches the system of claim 16, Kagan further teaches wherein the server removes the feature from the utility meter by configuring the service in the remote processing system to stop processing the consumption data from the utility meter (removing a service/feature in a remote system is equivalent to unsubscribe or disable a service/feature or access to the in a cloud system server. Thus, Kagan teaches see [0120] hosted data services; also, see Fig. 5 and 6 server 602 provides and configures services for meters or users of meters; also, see [0129], [0135] “A single server (or cluster) provides access to the data of multiple customers, using security and API keys to segregate the data of one customer from another. Usage of the cloud server 602 may be a billed service, including upload of data, management of meters 604, 606, and retrieval of meter data…”; thus, the services need to be configured to be able to use them; also, see [0175-0176] registering a meter; see [0264] “in one embodiment, billable extensions may be employed to restrict access to features based on whether the customer has paid for the feature. A Billable Extension Selection UI is provided by server 602 to be displayed on a client device to allow the user to enable or disable what features they want to pay for. The architecture of the system 600 is configured to restrict UI access and usage of billable features, so that they can only be used when enabled (and billed) for this customer”; also, see [0276] and [0574-0575] “…If the customer does not pay the yearly invoice by the expiration date, the meter will automatically be disabled. After the customer's account has been set up, the number of meters a customer has enabled can be increased or decreased… Referring to FIG. 30, a flow diagram for the usage-based payment system of cloud server 602 is shown in accordance with the present disclosure… The flow diagram of FIG. 30 includes the following steps detailed below: [0576] Meters Registered 1202: Meters are registered from meter manager module, or directly from the meter itself. However, at this point, the meter is not enabled, and the user cannot access the data that has been uploaded. [0577] Customer Calls System Admin 1204: To enable access to meters, the customer contacts a system administrator, e.g., an entity that implemented the cloud system, to set up an Energy Cloud Billing Account…”; 0582-0584).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include a server wherein the server removes the feature from the utility meter by configuring the service in the remote processing system to stop processing the consumption data from the utility meter as taught by Kagan in order to allow a user to register and subscribe a meter for services provided by a remote processing system such as fog/manager and cloud system to o seamlessly and efficiently manage a plurality of meters or intelligent electronic devices (IEDs) disposed throughout various locations (see [0013]. also, cloud computing reduces the cost of having a super smart device performing all the services provided by the cloud system). 
	 As per claim 20, Wang-Sanderford teaches the method of claim 18, While  it is very well known that most of the customer using the electricity from the grid pay for its services along to have access to web services, and also cloud computing services are known as pay as you go services (monitoring, data analysis, collection, control), Wang- Sanderford does not explicitly teach further comprising: receiving a request to add a new subscription feature to the utility meter; and responsive to the request, configuring the utility meter to transmit the raw consumption data to a node in the fog processing system, the node in the fog processing system being associated with the new subscription feature.
 	Kagan teaches receiving a request to add a new subscription feature to the utility meter (see [0019] “one aspect, the at least one server includes at least one REST web service that receives at least one request from the at least one client device and provide a response to the at least one request”; also, see Fig. 8 register/request to add one or more meters to services provided by a cloud system; also, see [0125], [0166] “All requests to any of the services, e.g., service 818, 820, 882, always go through the web application firewall (WAF) 810 first and will be blocked if the firewall has an issue with the incoming request”); and responsive to the request, configuring the utility meter to transmit the raw consumption data to a node in the fog processing system, the node in the fog processing system being associated with the new subscription feature (see adding and configuring a service/feature in a remote system is equivalent to subscribe and register to a service/feature in a cloud system. Once the meter is registered and enabled, the meter is configured can send data to the fog system and is associated with the feature/services that the user paid for. The node is any software or application in the fog system or cloud system performing the service.  Thus, Kagan teaches see [0120] hosted data services; also, see Fig. 5 and 6 server 602 provides and configures services for meters or users of meters; also, see [0129], [0135] “A single server (or cluster) provides access to the data of multiple customers, using security and API keys to segregate the data of one customer from another. Usage of the cloud server 602 may be a billed service, including upload of data, management of meters 604, 606, and retrieval of meter data…”; thus, the services need to be configured to be able to use them; also, see [0175-0176] registering a meter; see [0264] “in one embodiment, billable extensions may be employed to restrict access to features based on whether the customer has paid for the feature. A Billable Extension Selection UI is provided by server 602 to be displayed on a client device to allow the user to enable or disable what features they want to pay for. The architecture of the system 600 is configured to restrict UI access and usage of billable features, so that they can only be used when enabled (and billed) for this customer”; also, see [0574-0575] “…If the customer does not pay the yearly invoice by the expiration date, the meter will automatically be disabled. After the customer's account has been set up, the number of meters a customer has enabled can be increased or decreased… Referring to FIG. 30, a flow diagram for the usage-based payment system of cloud server 602 is shown in accordance with the present disclosure… The flow diagram of FIG. 30 includes the following steps detailed below: [0576] Meters Registered 1202: Meters are registered from meter manager module, or directly from the meter itself. However, at this point, the meter is not enabled, and the user cannot access the data that has been uploaded. [0577] Customer Calls System Admin 1204: To enable access to meters, the customer contacts a system administrator, e.g., an entity that implemented the cloud system, to set up an Energy Cloud Billing Account…”; 0583-0584).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include receiving a request to add a new subscription feature to the utility meter; and responsive to the request, configuring the utility meter to transmit the raw consumption data to a node in the fog processing system, the node in the fog processing system being associated with the new subscription feature as taught by Kagan in order to allow a user to register and subscribe a meter for services provided by a remote processing system such as fog/manager and cloud system to seamlessly and efficiently manage a plurality of meters or intelligent electronic devices (IEDs) disposed throughout various locations and process the data received from the meter and provide the services requested and enabled (see [0013]. also, cloud computing reduces the cost of having a super smart device performing all the services provided by the cloud system). 
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 105376182 as supported by the machine translation provided) in view of Sanderford et al (US 20120041696) as applied to claim 6 above, and further in view of Malladi et al (US 20180300124). 
  	As per claim 14, Wang-Sanderford teaches the system of claim 6, Wang further teaches wherein the utility meter, the fog processing system, and the cloud processing system are configured to communicate with one another (see Fig. 1 meter transmit data to fog devices and fog devices transmit the data to cloud devices, thus, there is communication with one another. ) 
	While Wang teaches an Openstack cloud platform for communicating, wherein openstack is a infrastructure that enables various devices to communicate among each other, Wang does not explicitly teach communicating via a common message bus (this message bus is exemplified as see 0027 “Generally, a message bus is a messaging infrastructure that enables various devices to use a shared interface).
	However, Malladi teaches a common message bus to allow a cloud, fog/edge device, and meters/sensors to communicate among each other (see [0018-0019] and [0081] “Data processing 515 includes a data bus 532, which is connected to the agents 520 of the data ingestion layer. The data bus is the central backbone for both data and control messages between all connected components. Components subscribe to the data and control messages flowing through the data bus. The analytics engine 535 is one such important component. The analytics engine performs analysis of the sensor data based on an analytic expressions developed in expression language 538. Other components that connect to the data bus include configuration service 541, metrics service 544, and edge manager 547”; also, see 0082).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include a common message bus to allow a cloud, fog/edge device, and meters/sensors to communicate among each other as taught by Malladi in order to transmit data in a safe and reliable manner (see [0018] “…The method can include: enriching the ingested data in real time through a data enrichment component and making the ingested data available on the data bus. Enrichment can include, but is not limited to, data decoding, metadata decoration, data normalization, and the like…” ; also, see [0081]).  
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 105376182 as supported by the machine translation provided) in view of Sanderford et al (US 20120041696) as applied to claim 6 above, and further in view of Gil Bulacio et al (US 20190392328).
  	As per claim 15, Wang-Sanderford teaches the system of claim 6, while Wang teaches providing services to meters based on the fog-cloud scheme, Wang does not explicitly teach wherein a server updates a feature associated with the utility meter by updating a service in the remote processing system.
	However, Gil Bulacio teaches a system comprising a remote processing system, wherein a server updates a feature associated with the utility meter by updating a service in the remote processing system (see Fig. 3 analytics 112 is a server/computer; also, see [0004] “… (i) the sensor data is to be transmitted across the computer network to the set of remote computer servers for further use by at least one computer selected from the group consisting of a first special-purpose computer and a second special-purpose computer or (ii) an analytics operation is to be generated on the sensor data at the edge of the computer network; the first special-purpose computer that is configured to perform analytics on the sensor data by implementing an algorithmic process stored at the remote computer servers, wherein the process includes an analysis of data received by the remote computer servers” also, see [0024], [0034], and [0041]; also, see [0027] “analytics system 112, which will execute any training data, new updates, and so on”; also, see [0028] “Here, a device may provide unique and personal services which can be modified only by calls of the APIs and/or cognitive computing system 114 in parameters that are required to update for a particular measurement, for example, according to a particular line of business”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include a remote processing system, wherein a server updates a feature associated with the utility meter by updating a service in the remote processing system as taught by Gil Bulacio in order to modify services at the processing system to be used by a plurality of endpoints nodes/meters instead of modifying each endpoint node/meter in order to save time and costs (since the services data storage, analytics, decision making and other are stored at the cloud or the fog systems, is easy to change or update the services in a centralized manner at the remote computers. This save cost of transmitting updates to a plurality of meters. Gil Bulacio teaches that the updated can be done by easily calling APIs to change the services for specific parameters, see [0028]). 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 105376182 as supported by the machine translation provided) in view of Sanderford et al (US 20120041696) as applied to claim 18 above, and further in view of Houlette et al (US 20160146866).
	As per claim 19, Wang-Sanderford teaches the method of claim 18, Wang further teaches wherein transmitting the raw consumption to the fog processing system comprises transmitting to the fog processing system a real-time data stream describing electricity usage at sub-second intervals (see page 6 pars. 13-16 “Specific implementation flow process: 1: each community each user intelligent electric meter composition zigbee ad-hoc network is communicated by wireless with each community concentrator; Arrange timer in 2:zigbee ad-hoc network and realize intelligent electric meter batch (-type) from trend concentrator transmitting real-time data, tables of data comprises identifier, the ammeter number of degrees, deadline (it is which floor which user of a few unit in which community, deadline are for collecting this data time that identifier identifies these data…. concentrator extracts the identifier in zigbee tables of data and the corresponding ammeter number of degrees and filters out the user that the real-time electricity consumption number of degrees are greater than 250 degree…”; also, see page 4 par. 9 “The present invention is Real-Time Monitoring user power utilization information”).

  	

 	Wang clearly teaches real time transmission of data and real monitoring of data. Real time means or includes sub second transmission. This suggest that the monitoring and collection of data is in real time, which indicates that the measurements are also in real time.  However, for purposes of compact prosecution, the following reference is relied upon, since Wang-Sanderford does not explicitly teach describing electricity usage at sub-second intervals (interpreted as interval of less than one second). 
	However, Houlette teaches a meter collecting, describing, and transmitting a real time data stream electricity usage at sub-second intervals (see [0034] “Power monitor 120 may also determine real-time information about power used by individual devices in the home and transmit this real-time information to other computers, such as server computer 140 or user device 150 …For example, power monitor may determine on predetermined intervals, such as ten second intervals, three second intervals, one second intervals, or sub-second intervals, the power used by multiple devices in the home…”; also, see [0035] “smartmeter”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Wang-Sanderford’s combination as taught above to include a meter collecting and transmitting a real time data stream describing electricity usage at sub-second intervals as taught by Houlette in order to allow a system to disaggregate loads and obtain information about devices in a home (see [0034]) and also to provide consumption data at interval that allows faster monitoring, processing, analysis and control of the power distribution (see [0037] and [0166).   
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Patent references:
		Gang (EP 3671388) teaches a system of endpoint devices, edge/fog devices, and host/cloud computer devices communicating over a common bus. 
		Padhye (US 10140835), Mirfakraei et al (US 10797805), Shurtleff et al (US 11102236), Hunt et al (US 20030193405), Sanders et al (US 20170005515), Roose et al (US 20180013287), Smith et al (US 20190138294), Doshi et al (US 20200136920), Sharma et al (20200327371), and Watfa et al (US 20210208946), teach edge, fog, cloud systems schemes collecting electrical consumption/usage data from sensors/meters/smart meter, wherein the fog or cloud devices provide services to be used by the sensors/meters or users. Edge/fog/cloud schemes are very well known and widely used for collection, analysis, monitoring and controlling of loads. The fog scheme is simply a further layer distribution of computers and is just an extension of cloud systems. 
	Martin (US 20050119841) teaches a meters performing data collection and aggregation in a sub-second interval. 
	Debone et al (US 20160072288) defines that real time means sub-seconds intervals.
	Sakellariadis (US 20190265661) teaches a system wherein services are updated in the remote processing system. 
	NPL references:
	Okay et al, Utomo et al, Monteiro et al, and Kumari et al (NPL documents U, V, W, and X) teach or suggest the edge, fog, cloud systems schemes collecting electrical consumption/usage data from sensors/meters/smart meter, wherein the fog or cloud devices provide services to be used by the sensors/meters or users.    
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117